Citation Nr: 1109705	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-00 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected status-post right knee surgery. 

3.  Entitlement to a disability rating in excess of 10 percent for service-connected posttraumatic arthritis of the left ankle. 

4.  Entitlement to a disability rating in excess of 10 percent for service-connected migraine headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing in October 2009.  A transcript of the hearing is included in the claims folder.

The appeal is REMANDED to the agency or original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has pursued several different claims over the years.  In that regard, the Board has issued three decisions in adjudicating the Veteran's appeals.  The decisions were dated in December 2007, January 2009, and May 2009.  The Board notes that there is now no medical evidence in the claims folder beyond a VA examination report in May 2006.  In short, it appears that the Board decisions were added to the claims folder over the years but the accumulated evidence is not contained in the claims folder.

In regard to the current claim, it is missing from the claims folder.  There is no copy of the claim, rating decision, notice of the decision, notice of disagreement (NOD), statement of the case (SOC) or substantive appeal.  A review of the applicable entry in the Veterans Appeals Control and Locator System (VACOLS) reflects that notice of the rating decision on appeal was provided in April 2008, the NOD was received July 2008, the SOC was issued in November 2008, and the substantive appeal received in January 2009.

In addition to the missing framework of the current claim, there is no medical evidence of record, to include examination reports and treatment records as well as correspondence that may have been prepared relative to the current claim.

The Veteran testified at a Board hearing in October 2009.  There is no indication that any portion of the claims folder, or a temporary file was missing at that time.  However, given the status of the claims folder now before the Board, it is apparent there is a substantial amount of missing evidence/correspondence/claim-related documents.

On remand, the AOJ must either associate the missing temporary file with the claims folder; or, reconstruct the claims folder with copies of VA medical records and examination reports, rating decisions, AOJ correspondence, and any SOCs or supplemental statements of the case (SSOCs) that are not included in the claims folder.  This pertains to earlier adjudications as well as the current claim.

The Veteran was last examined for his service-connected disabilities in 2007.  Given the time that has passed since those examinations, and the testimony of the Veteran that his disabilities had increased in severity since his examinations, new examinations are required.  He also testified that he continued to receive treatment from VA.  The treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must complete the claims folder by incorporating any records contained in any temporary file or reconstruct the claims folder as the circumstances require.  If the claims folder must be reconstructed, the Veteran must be notified that his claim will be adjudicated on the basis of a rebuilt claims folder.  He should be offered the opportunity to submit copies of any evidence and/or correspondence that was previously of record.

2.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

3.  Upon completion of the above, the Veteran should be scheduled for a VA examination to assess the severity of his service-connected right knee and left ankle disabilities.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  All results of any such studies, tests, or evaluations must be included in the examination report.

The examiner should discuss whether the Veteran's right knee and left ankle disabilities exhibit weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorder.  This determination should be expressed in terms of the degree of additional range of motion lost (beyond the loss of motion shown clinically).  The examiner should also express an opinion as to the degree to which pain limits functional ability during flare-ups or when the Veteran uses his right knee or left ankle repeatedly over a period of time.  (This should also be equated to additional loss of motion.)

In addition, the examiner should address the impact of the service-connected right knee and left ankle disabilities on the Veteran's occupational functioning.  The examiner should provide a complete rationale for all conclusions reached.

4.  The Veteran should be scheduled for a VA examination to assess the severity of his service-connected migraine headache disability.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  All results of any such studies, tests, or evaluations must be included in the examination report.  (The examiner is advised that the Veteran testified in October 2009 that he had characteristic prostrating attacks but was able to work through them in his job as a home health aide.)  

The following questions should be addressed: (a) Does the Veteran currently have very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability?; (b) Does the Veteran currently have characteristic prostrating attacks occurring on an average once a month over the last several months?; (c) Does the Veteran currently have characteristic prostrating attacks  averaging one in 2 months over the last several months?; or (d) does the Veteran currently have less frequent attacks?  

The examiner should comment on whether or the extent to which this disability impacts the Veteran's occupational functioning.  The examiner should provide a complete rationale for all conclusions reached.

5.  After undertaking any other development deemed appropriate, especially any evidentiary development suggested by the evidence in any temporary file or the evidence obtained as a result of reconstruction of the claims file, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran, and his representative, should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

